                         Case 2:21-mj-00002-JTA Document 6 Filed 01/12/21 Page 1 of 1

AO 467 (Rev. 01/09) Order Requiring a Defendant to Appear in the District Where Charges are Pending and Transferring Bail


                                        UNITED STATES DISTRICT COURT
                                                                           for the
                                                          Middle District
                                                       __________ DistrictofofAlabama
                                                                               __________

                   United States of America                                    )
                              v.                                               )       Case No. 2:21-mj-002-JTA
                  Jimmy Wayne Hammonds                                         )
                                                                               )       Charging District:        Middle District of Florida
                              Defendant                                        )       Charging District’s Case No. 8:20-cr-401


                      ORDER REQUIRING A DEFENDANT TO APPEAR IN THE DISTRICT
                        WHERE CHARGES ARE PENDING AND TRANSFERRING BAIL

        After a hearing in this court, the defendant is released from custody and ordered to appear in the district court
where the charges are pending to answer those charges. If the time to appear in that court has not yet been set, the
defendant must appear when notified to do so. Otherwise, the time and place to appear in that court are:

Place: Sam M. Gibbons United States Courthouse                                         Courtroom No.: Courtroom 12 B
         801 North Florida Avenue
         Tampa, Florida 33602                                                          Date and Time: 2/2/2021 1:30 pm

        The clerk is ordered to transfer any bail deposited in the registry of this court to the clerk of the court where the
charges are pending.


Date:            01/12/2021                                                                           /s/ Jerusha T. Adams
                                                                                                           Judge’s signature

                                                                                   United States Magistrate Judge Jerusha T. Adams
                                                                                                        Printed name and title
